NO.
12-05-00092-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
TAMMY JO WOODARD,    §          APPEAL
FROM THE EIGHTH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          HOPKINS
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION           
            Tammy Jo
Woodard appeals from the revocation of her probation.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            On
November 19, 2004, Appellant waived her right to a jury trial, stipulated to
the evidence, and pleaded guilty to possession of methamphetamine.  Pursuant to a plea bargain agreement, the
trial court sentenced her to two years of confinement in a state jail facility,
probated for three years, and ordered her to pay a $2,000.00 fine and $140.00
in restitution.  On December 13, 2004,
the State filed a motion to revoke Appellant’s probation.  Appellant pleaded true to possessing
methamphetamine in violation of the terms of her probation.  The trial court revoked her probation and
sentenced her to two years of confinement in a state jail facility.  The court also carried forward the order to
pay a $2,000.00 fine and $140.00 in restitution.  
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
 
Opinion
delivered April 12, 2006.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)
 
 
                                                                                                            




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
her own brief in this cause.  The time
for filing such a brief has expired and we have received no pro se brief.